TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2022



                                      NO. 03-21-00567-CV


                                 Scott D. McHenry, Appellant

                                                v.

                                     Lonnie S. Jones, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on October 5, 2021. Having

reviewed the record, the Court holds that Scott D. McHenry has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.